       Case: 19-35386, 10/06/2020,
Case 1:19-cv-03040-SAB             ID: 11849806,
                          ECF No. 153              DktEntry:
                                         filed 10/06/20      185, Page 1 Page
                                                          PageID.5442    of 1 1 of 1

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                    October 5, 2020


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: American Medical Association, et al.
          v. Alex M. Azar, II, Secretary of Health and Human Services, et
          al.
          No. 20-429
          (Your No. 19-35386, 19-35394, 19-15979)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on
October 1, 2020 and placed on the docket October 5, 2020 as No. 20-429.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Susan Frimpong
                                        Case Analyst
